Case 3:18-cv-00512-NJR Document 116 Filed 07/31/20 Page 1 of 2 Page ID #403


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSHUA W. KRUGER,

                       Plaintiff,

 v.                                              Case No. 18-cv-512-NJR

 JOHN BALDWIN, et al.,

                       Defendants.


                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Malda Carson’s motion to vacate entry of default

(Doc. 114). Carson seeks to vacate the entry of default against her on June 23, 2020

(Doc. 97). Plaintiff Joshua W. Kruger has filed a motion for default judgment (Doc. 108).

       Pursuant to Federal Rule of Civil Procedure 55(c), “[t]he court may set aside an

entry of default for good cause.” “In order to vacate an entry of default the moving party

must show: (1) good cause for default, (2) quick action to correct it, and (3) [a] meritorious

defense to plaintiff’s complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45

(7th Cir. 1994); Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-31 (7th Cir. 2009). The

standard for setting aside an entry of default is the same as that for setting aside a default

judgment but is applied more liberally. Cracco, 559 F.3d at 631.

       Carson meets the standard for vacating the entry of default. She has shown good

cause for the default. Carson was under the impression that by returning her waiver of

service, counsel would be assigned to her. She subsequently retired from the Illinois



                                         Page 1 of 2
Case 3:18-cv-00512-NJR Document 116 Filed 07/31/20 Page 2 of 2 Page ID #404


Department of Corrections (“IDOC”) and was unaware of the default against her. Once

she was located and informed of the default, she requested counsel be assigned to her

(Doc. 114, p. 2). Counsel then sought to file an Answer on her behalf. Carson also indicates

that she has a meritorious defense.

       Given that defaults are disfavored and the standard for vacating an entry of

default is liberally applied, the Court finds that Carson has met the requirements of Rule

55(c). The entry of default against Carson (Doc. 97) is VACATED. Carson is DIRECTED

to file her Answer by August 7, 2020. To the extent that Kruger seeks default judgment

against Carson, that motion (Doc. 108) is DENIED as moot. His request for default

judgment against Cynthia Gimber remains pending.

       IT IS SO ORDERED.

       DATED: July 31, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 2 of 2
